Dismissed and Opinion Filed July 6, 2016




                                       S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-16-00401-CV

                       UC MEDICAL SOLUTIONS, LLC, Appellant
                                      V.
                           ROBERT KYLE DELP, Appellee

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-12649

                            MEMORANDUM OPINION
                        Before Justices Myers, Stoddart, and Whitehill
                                Opinion by Justice Whitehill
       Before the Court is appellant’s June 30, 2016 motion to dismiss this appeal. In the

motion, appellant informs the Court that the parties have settled this dispute and requests the

Court to dismiss the appeal. We grant appellant’s motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1).




                                                 /Bill Whitehill/
                                                 BILL WHITEHILL
                                                 JUSTICE

160401F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

UC MEDICAL SOLUTIONS, LLC,                         On Appeal from the 160th Judicial District
Appellant                                          Court, Dallas County, Texas
                                                   Trial Court Cause No. DC-15-12649.
No. 05-16-00401-CV         V.                      Opinion delivered by Justice Whitehill.
                                                   Justices Myers and Stoddart participating.
ROBERT KYLE DELP, Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        Subject to any agreement of the parties, it is ORDERED that each party bear its own
costs of this appeal.


Judgment entered July 6, 2016.




                                             –2–